ORDER

PER CURIAM.
Courtney R. Zeller appeals from the trial court’s Judgment and Decree of Dissolution awarding Andrew J. Zeller physical custody of their minor child. .We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. *125An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).